DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s extension of time is acknowledged by the Office.  The information disclosure statement (IDS) submitted on July 14, 2022 was filed after the mailing date of the Non-final office action on January 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS is attached to this office action.  Applicant’s amendments and arguments of July 14, 2022 have been fully and carefully considered.  Applicant has amended the claim to include the limitation that the condenser unit is fluidly connected to the reactor via pipe, wherein a segment of the pipe is operable communication with a water-cooling system configured to cool said segment of said pipe.  This feature or the pipe in fluid communication with the reactor and condenser has not been taught in Sarker US2014/0275667.  The pipe configuration which permits water cooling and optimized controllable condensation for the production of fuel and other valuable low molecular weight hydrocarbon materials from the decomposition of waste plastics.  The pipe configuration which includes water cooling or chilling disposed between the reactor and condenser as claimed has not been taught or suggested either singularly or combination by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771